[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Williams-Byers v. S. Euclid, Slip Opinion No. 2020-Ohio-5534.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.




                          SLIP OPINION NO. 2020-OHIO-5534
   THE STATE EX REL. WILLIAMS-BYERS, JUDGE, ET AL. v. CITY OF SOUTH
                                       EUCLID ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as State ex rel. Williams-Byers v. S. Euclid, Slip Opinion No.
                                     2020-Ohio-5534.]
Mandamus—Municipal-court budget—When a statute grants the legislative
        authority discretion to determine funding for a particular budget item, a
        city may refuse to fund even reasonable requests by a court—The burden is
        on the court to establish that the city’s allocation constitutes an abuse of
        discretion—Writ denied.
    (No. 2019-0864—Submitted April 7, 2020—Decided December 8, 2020.)
                                       IN MANDAMUS.
                                   __________________
        DEWINE, J.
                               SUPREME COURT OF OHIO




       {¶ 1} This case involves a dispute over a municipal-court budget. The judge
asked for a sizeable increase to the court’s budget. The city council did not give
the judge the amount she requested, so the judge issued an order commanding the
city to pay the full amount. The municipal court then filed a petition for a writ of
mandamus asking this court to compel the city to comply with the funding order.
We deny the writ.
                             I. The dispute over city funds
      A. Tough fiscal circumstances and a judge’s demand for more money
       {¶ 2} Judge Gayle Williams-Byers requested that the South Euclid City
Council allocate $920,385 for the South Euclid Municipal Court’s 2019 budget.
This was $211,926 more than the council had allocated to the court for the previous
year—an increase of 30 percent.
       {¶ 3} The judge’s request for this funding increase came at a difficult time
for the city. The city had run budget deficits the previous two years and had made
substantial cuts to a number of departments. In 2018, the city’s expenditures
exceeded its revenue by over $250,000, forcing it to lay off employees, reduce road
maintenance and other basic services, close public parks, and put off needed
infrastructure improvements. The city anticipated that its revenue would remain
stagnant in 2019, while the costs of critical services—such as police and fire
protection—would continue to increase.
       {¶ 4} On the day of the city council’s final budget meeting, the court issued
an order (the “funding order”) stating that $920,385 was “the reasonable and
necessary funding” for the court’s 2019 budget and directing the city council to
allocate the full amount. Later that day, the city council passed a budget resolution
appropriating $637,134 to the municipal court for 2019, which was $71,325 less
than had been allocated the previous year. At the same time, council reduced the
police-department budget by $292,000, resulting in the city being unable to hire
three additional officers.




                                           2
                                     January Term, 2020




        {¶ 5} Judge Williams-Byers and Clerk of Courts Chardale Sumpter
(collectively, “the municipal court”) subsequently filed a complaint for a writ of
mandamus in this court seeking to compel the city and its council members
(collectively, “the city”)1 to comply with the judge’s funding order. We issued an
alternative writ and set a schedule for submitting evidence and filing briefs. 157
Ohio St.3d 1445, 2019-Ohio-4177, 132 N.E.3d 717.
        {¶ 6} The city says that after this lawsuit was filed, the city council gave the
court an additional $90,866 in funding for its 2019 budget. Thus, in total, the
municipal court ultimately received nearly $20,000 more than it had been allotted
for the previous year. The municipal court does not dispute this fact and has
acknowledged that any supplemental appropriation would count toward the total
amount of funding sought by the court. Thus, the municipal court has asked us to
order the city to pay the full budget amount requested by the judge “less all amounts
later appropriated”—in other words, the judge demands another $192,385 from the
city.
                  B. Disagreement over the court’s budgetary needs
        {¶ 7} According to the judge, the bulk of the increase in the court’s
requested budget can be accounted for as follows:
       $19,210 in additional wages for three employees who, the judge says, took
        on extra responsibilities, as well as two new staff members—a deputy clerk
        and a probation officer—at a cost of $63,660;
       An estimated increase of $51,404.80 in healthcare benefits and $34,980 in
        fringe benefits for all employees; and
       $6,033 for a 2 percent, cost-of-living salary adjustment for all employees.


1. The city council members named in the petition are Dennis Fiorelli, Joseph Frank, Ruth Gray,
Jane Goodman, Sara Continenza, Martin Gelfand, and “John or Jane Doe.” Justin Tisdale was
appointed to the city council after this action was filed. Tisdale is substituted for “John or Jane
Doe.” S.Ct.Prac.R. 4.06(B); Civ.R. 25(D).




                                                3
                             SUPREME COURT OF OHIO




Of these items, the city takes issue with the comprehensive cost-of-living increase,
the additional $19,210 in pay, and the creation of two new positions and the
healthcare and fringe-benefit costs associated with those positions. The city does
not contest the increased cost in benefits for the court’s current employees.
        {¶ 8} The evidence in support of the municipal court’s contention that
council’s allocation was unreasonable consists primarily of prior-year budgets and
expenditures, recordings from the council’s budget hearings, and correspondence
with the city. Yet Judge Williams-Byers and Clerk Sumpter have provided nothing
to support the necessity of these added budget expenditures beyond their own
explanations made during the budget process and contained in their personal
affidavits.
        {¶ 9} Another portion of the requested budget increase relates to the court’s
use of grant money and discretionary funds to pay for some its operating costs.
Judge Williams-Byers says she wanted to rely less on discretionary funds in 2019
so that she could save up to finance an upgraded case-management system. As the
municipal court explains in its merit brief, “the Court needed to abstain from
spending as many of its Discretionary Funds on staffing in 2019 to accumulate
money to pay for this expense in 2020.” The costs shifted to the city that had
previously been paid for out of the court’s discretionary funds amounted to
$22,187—roughly 10 percent of the proposed increase.
        {¶ 10} The city questions the judge’s sincerity with regard to her efforts to
conserve discretionary funds for the system upgrade. As the city points out, its
evidence demonstrates that the court spent nearly $60,000 on conferences and
trainings during the previous six years. In 2018 and 2019 alone, Judge Williams-
Byers traveled out of state ten times to attend conferences in such prime locations
as Hawaii and Panama City, Panama. Judge Williams-Byers and the small-claims-
court magistrate were slated to attend a weeklong seminar in Sovana, Italy, less
than a month after issuing her funding order. And, according to the city’s finance




                                          4
                                     January Term, 2020




director, Judge Williams-Byers had—all while embroiled in this budget dispute—
set up purchase orders totaling $3,990 for her and the magistrate to travel to France.
        {¶ 11} To further support its claims that its budget allocation was
reasonable, the city submitted the budgets of nearby courts demonstrating that the
South Euclid Municipal Court spends significantly more money per case than other
jurisdictions.2 Thus, the city contends that the funds it allotted were sufficient to
meet the court’s operating needs and that any problem is due to the judge’s inability
to manage her budget. The municipal court counters that the courts relied upon by
the city are not appropriate comparisons because those courts differ from the South
Euclid Municipal Court in significant ways.
II. The Ohio Revised Code sets forth who should determine the appropriate
                         funding for a particular budget item
        {¶ 12} To review the municipal court’s claim that it is entitled to a writ of
mandamus compelling the city to provide additional funds, we begin with the
applicable statutes. As we have acknowledged, the question “whether a local
legislative authority is under a mandatory duty to appropriate funds for certain
budget requests is dependent upon the statute authorizing the expenditure.” State
ex rel. Musser v. Massillon, 12 Ohio St.3d 42, 43, 465 N.E.2d 400 (1984).
        {¶ 13} For the most part, the parties ignore the relevant statutes. Instead,
the municipal court relies upon the doctrine of inherent authority in support of its
claim for relief. Judge Williams-Byers contends that the municipal court possesses
inherent power to compel funding and that the court is therefore entitled to the full


2. The city has submitted the purported affidavits of Sharon McMichael, the financial director for
Cleveland Heights, and Keith Benjamin, the clerk of South Euclid’s city council, along with
documents that are attached as exhibits and authenticated by the affidavits. But neither affidavit
includes a signature page. “Unsigned affidavits have no evidentiary value.” State ex rel. Dawson
v. Bloom-Carroll Local School Dist., 131 Ohio St.3d 10, 2011-Ohio-6009, 959 N.E.2d 524, ¶ 20.
We therefore disregard the McMichael and Benjamin affidavits and the documents they purport to
authenticate. The data from the Cleveland Heights Municipal Court offered by the city for
comparison that is attached to the McMichael affidavit is excluded from consideration.




                                                5
                             SUPREME COURT OF OHIO




amount listed in the funding order, absent a showing by the city that the amount
requested is unreasonable.
       {¶ 14} We have recognized that in some situations, a court may exercise
inherent judicial power to compel essential funding when necessary to preserve
judicial independence. The justification for this intrusion into the legislative realm
is that the separation of powers could be threatened if the legislative branch
completely refuses to provide the essential funds needed for the judicial branch to
fulfill its basic constitutional and statutory functions. See State ex rel. Finley v.
Pfeiffer, 163 Ohio St. 149, 154-155, 126 N.E.2d 57 (1955).
       {¶ 15} But we proceed cautiously when a judge seeks to use the court’s
inherent powers to bypass ordinary budget channels. This is because problems arise
when one branch of government seizes for itself a power rightly belonging to
another branch of government. Municipalities have limited public dollars to
allocate among competing public needs, and the legislative process is designed to
address those types of trade-offs.       The legislative branch is more broadly
representative of the citizenry than the judiciary; funding priorities are explicitly
discussed in legislative elections; legislative bodies may hold budget hearings and
otherwise receive public input; experts may be employed to help in
decisionmaking; and the legislative branch has tools to achieve compromise among
competing priorities.
       {¶ 16} In contrast, when the judiciary wrests the funding power away from
the legislative branch, budgetary decisions are made in a vacuum with no
opportunity for public input or the balancing of competing priorities. While we do
not doubt that many courts would benefit from more money, we also recognize that
other public offices also have unmet needs, and the legislative branch is uniquely
equipped to make the difficult trade-offs required in the budgeting process. For
these reasons, judges should seek to resolve funding disputes through the regular
budgetary process, and funding orders and lawsuits invoking inherent authority




                                          6
                                 January Term, 2020




should come only when all else has failed—when a local funding authority’s refusal
to adequately budget imperils the court’s ability to carry out its essential
constitutional and statutory functions.
       {¶ 17} We have recognized the need to maintain this separation of powers
in our prior caselaw surrounding municipal-court funding. Thus, when a statute
grants the legislative authority discretion to determine funding for a particular
budget item, we have held that the city may refuse to fund even reasonable requests
by the court and that the burden is on the court to establish that the city’s allocation
constitutes an abuse of discretion. State ex rel. Durkin v. Youngstown City Council,
9 Ohio St.3d 132, 134, 459 N.E.2d 213 (1984); State ex rel. Cleveland Mun. Court
v. Cleveland City Council, 34 Ohio St.2d 120, 128, 296 N.E.2d 544 (1973). As we
have explained,


        Municipal Courts remain dependent to a reasonable extent upon the
        legislative authority of the municipality in which they sit. They are
        not entitled by statute or otherwise to an unquestioned appropriation
        of all sums of money requested, nor is their entitlement to be
        determined solely on whether their request constitutes an abuse of
        discretion.


Cleveland Mun. Court at 127.           Budgetary decisions necessarily involve a
consideration of “the limited funds available for disbursement to all departments
and divisions of city government and the ability of the court to properly exercise its
judicial function.” Id. at 125. Thus, to the extent that separation-of-powers
concerns are implicated in a budget decision, this court’s review has been confined
to whether the legislative authority’s reduced allocation was sufficient to impede
the court in its administration of justice. Id. at 128. Otherwise, “[a]bsent an express
statutory duty, the legislative authorities of a municipal corporation are not required




                                           7
                             SUPREME COURT OF OHIO




to allocate all funds sought for the administration of justice by a municipal court.”
Id. at paragraph one of the syllabus.
       {¶ 18} We need not decide the scope of the municipal court’s inherent
powers here. Judge Williams-Byers primarily contends that the changes would
improve the administration of justice within the municipal court, but she does not
meaningfully argue that the budget allocation has impeded the court’s ability to
carry out its essential duties. And the Revised Code provides everything we need
to resolve this case. R.C. Chapter 1901 dictates who should determine the salaries
of municipal-court judges (R.C. 1901.11), clerks (R.C. 1901.31 and 1901.311),
bailiffs and court reporters (R.C. 1901.32), courtroom staff and probation officers
(R.C. 1901.33), and prosecuting attorneys (R.C. 1901.34). It also provides for
funding for courthouse accommodations, additional staff, and other needs of the
court. R.C. 1901.36. No one has alleged that these statutes are unconstitutional.
We therefore proceed to apply the law set forth by the General Assembly.
   III. The municipal court has failed to establish its entitlement to a writ
       {¶ 19} Judge Williams-Byers has requested funding for two new court
positions—a deputy clerk and a probation officer—as well as increased
compensation for two other deputy clerks and the current probation officer and
cost-of-living increases for all employees. We address each in turn.
                               A. Probation officers
       {¶ 20} With respect to the hiring of and compensation for probation
officers, R.C. 1901.33(A) controls. That section leaves the salary determination for
probation officers to the legislative authority: “Each appointee shall receive the
compensation out of the city treasury that the legislative authority prescribes.”
Because this statute places discretion with the city council, the city may refuse the
municipal court’s request for funding for probation-officer positions, and the
burden is on the judge to establish that the denial of funding constitutes an abuse of




                                          8
                                January Term, 2020




discretion. We conclude that judge has not met that burden, and she is therefore
not entitled to mandamus relief to fund the hiring of an additional probation officer.
                                  B. Deputy clerks
       {¶ 21} The hiring and compensation of deputy clerks is controlled by R.C.
1901.31(H). Under that provision, deputy clerks “may be appointed by the clerk
and shall receive the compensation, payable in either biweekly installments or
semimonthly installments * * * out of the city treasury, that the clerk may
prescribe.” This provision allows the clerk to set the salaries of the deputy clerks
and imposes a duty upon the city to appropriate funds for deputy-clerk salaries.
       {¶ 22} Because the statute grants the clerk the discretion to determine the
amount of a deputy clerk’s compensation, we have said that the burden is on the
funding authority to demonstrate that the clerk’s salary request is unreasonable or
an abuse of discretion. Durkin, 9 Ohio St.3d at 134, 459 N.E.2d 213. The city’s
financial resources may be considered in evaluating the reasonableness of the
request. State ex rel. Britt v. Franklin Cty. Bd. of Commrs., 18 Ohio St.3d 1, 3-4,
480 N.E.2d 77 (1985).
       {¶ 23} Here, there are critical defects in the clerk’s attestations with respect
to this claim. The mandamus petition itself alleges that the clerk appoints deputy
clerks and sets their compensation pursuant to R.C. 1901.31(H).            But Clerk
Sumpter’s verified statement in support of the petition says, “[N]otwithstanding the
legal authorities cited within these paragraphs, the regular practice within the South
Euclid Municipal Court is that the Judge consults with me regarding the hiring and
compensation of deputy clerks, but she maintains principal influence over those
decisions.” And in her affidavit, Clerk Sumpter avers that it was Judge Williams-
Byers who proposed hiring a deputy clerk at $30,000 a year, “based on her own
first-hand assessment,” with “input” from the clerk.
       {¶ 24} The statute doesn’t give the judge any authority to appoint deputy
clerks or to determine their salaries. Only the clerk has that power. The clerk’s




                                          9
                                SUPREME COURT OF OHIO




sworn statements make clear that these hiring and compensation decisions were
ultimately made by the judge. Thus, with respect to funding for deputy-clerk
positions, the clerk has failed to set forth facts sufficient to support a claim of relief
in mandamus.
                              C. Health-insurance benefits
        {¶ 25} The city does not take issue with the general increase in the cost of
healthcare and fringe benefits for court employees; it contests those amounts only
with respect to the increase in benefits created by the proposed new positions.
Because Judge Williams-Byers and Clerk Sumpter are not entitled to an order
compelling the city to fund the new positions, they are likewise not entitled to
funding to cover benefits for those positions.3
                              D. Cost-of-living adjustments
        {¶ 26} For the remaining employees, the proposed budget attached to Judge
Williams-Byers’s funding order incorporates a 2 percent cost-of-living salary
increase. As with the request for probation-officer and deputy-clerk funding, we
consult the applicable statutes to see who is authorized to make salary
determinations for the remaining employees.
        {¶ 27} The judge’s request for a cost-of-living adjustment for Clerk
Sumpter is quickly rejected. For a court like the South Euclid Municipal Court that
serves a population of less than 100,000, the question who has discretion over the
clerk’s salary depends on whether the court’s revenues equaled or exceeded its
expenditures in the preceding year. R.C. 1901.31(C)(1). If revenues exceed or
equal expenditures, the clerk “shall receive the annual compensation that the
presiding judge of the court prescribes.” Id. If the court spent more than it brought



3. It is worth noting, however, that once the anticipated health-insurance costs for the two new
positions are removed, the increase to the court’s employee-healthcare expenditures is just
$23,344.80—almost all of which is the result of one employee having switched from single-person
to family coverage.




                                              10
                                January Term, 2020




in, however, then the clerk “shall receive the annual compensation that the
legislative authority prescribes.” Id.
       {¶ 28} Judge Williams-Byers’s affidavit makes clear that the court’s
expenditures exceeded its revenues. Indeed, much of her argument is focused on
the city council’s attempts to get her to reduce her operating costs to be more in line
with the revenue generated by the court.           Because Judge Williams-Byers
acknowledges that the court’s revenues are less than its expenditures, the clerk’s
salary is within the discretion of the legislative authority. See id. The city is
therefore free to refuse the funding increase proposed by the judge, and absent a
showing that the city has abused its discretion, the judge is not entitled to mandamus
relief. Judge Williams-Byers has not made that showing here.
       {¶ 29} Conversely, the court does have statutory authority to appoint
bailiffs and determine their salaries. R.C. 1901.32(A) and (B) (bailiffs and deputy
bailiffs “shall receive the annual compensation that the court prescribes”).
Similarly, compensation for the magistrate of the small claims division is governed
by R.C. 1925.01(B), which provides: “Proceedings in the small claims division of
a municipal court or a county court may be conducted by a magistrate appointed by
the court. The magistrate * * * shall receive the annual compensation that the court
prescribes.”   Because the statute gives the court discretion to determine the
appropriate compensation for these positions, the city has the burden of establishing
that the judge’s determination constitutes an abuse of discretion.
       {¶ 30} The cost-of-living adjustments increased the city’s portion of the
magistrate’s salary by $490 and its portion of the wages of three bailiffs by $1,973.
But the court had previously paid a portion of the bailiffs’ salaries using its
discretionary funds; in 2019, it requested that the city pay the entire amount. Thus,
the court requested a total increase of $6,897 in funding for the bailiff positions.
       {¶ 31} It is not necessary to decide whether the city has established that
these amounts were unreasonable. Judge Williams-Byers does not dispute that the




                                          11
                              SUPREME COURT OF OHIO




city has made an additional appropriation of over $90,000 to the court’s 2019
budget. That is more than enough to cover these raises and the increased cost of
benefits that the city does not contest. In reviewing a claim for mandamus relief,
we must “consider the facts and conditions at the time we determine whether to
grant the writ.” State ex rel. Wilke v. Hamilton Cty. Bd. of Commrs., 90 Ohio St.3d
55, 64, 734 N.E.2d 811 (2000), citing State ex rel. Wilson v. Sunderland, 87 Ohio
St.3d 548, 549, 721 N.E.2d 1055 (2000). We therefore deny the request for a writ
of mandamus with respect to the municipal court’s demand for additional funding.
            IV. We deny the municipal court’s request for attorneys’ fees
        {¶ 32} In addition to requesting an order that the city allocate more funds
for the municipal court’s 2019 budget, Judge Williams-Byers and Clerk Sumpter
seek a writ of mandamus ordering the city to pay the litigation costs expended to
enforce the municipal court’s funding order. Because we have determined that the
municipal court’s request for additional funding lacks merit, we deny the request
for the payment of legal expenses.
                                   V. Conclusion
        {¶ 33} For the reasons set forth above, we deny the writ of mandamus in its
entirety.
                                                                      Writ denied.
        O’CONNOR, C.J., and KENNEDY, FRENCH, and FISCHER, JJ., concur.
        DONNELLY and STEWART, JJ., not participating.
                                _________________
        Montgomery Jonson, L.L.P., George D. Jonson, and Kimberly V. Riley, for
relators.
        Walter Haverfield, L.L.P., R. Todd Hunt, and Alejandro V. Cortes, and
Michael P. Lograsso, Director of Law, city of South Euclid, for respondents.
                                _________________




                                         12